DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 1 and 12, cancellation of Claims 6 and 17, the previous prior art rejections directed to the claims are maintained with revised mappings.  These rejections with revised mappings were necessitated by the amendments to the claims.
	In view of the amendments to Claims 1 and 12, the §112(b) rejections directed to the claims are withdrawn.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/08/2022 was considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 05/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 10/280,488 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 101772389B (Kudo) in view of United States Patent Publication No. US 6,264,718 B1 (Akagi) and “Fe and Mg in plagioclase”, Longhi et al., Proc. Lunar Sci. Conf. 7th (1976), p. 1281-1300 (Longhi).
In regards to Claims 1 and 12, Kudo discloses an iron-based mixed powder for powder metallurgy and an iron powder sintered body (¶1), where the iron-based mixed powder for powder metallurgy comprises iron-based powder, graphite powder, Cu powder, and a composite oxide (¶26, Claim 1).  Kudo teaches that the composite oxide preferably contains an oxide of an element selected from at least one of B, Na, Li, K, Mn, Mg, Ca, Ba, and Si, and is an oxide containing two or more kinds of aforementioned oxides (¶¶65-66) – corresponding to complex oxide particles.  Kudo further teaches that the particle diameter of the composite oxide is preferably 80 µm or less and preferably 80 µm smaller than the diameter of the iron-based powder of about 100 µm or less, since the size of the composite oxide at the time of addition is likely to be a pore after sintering (¶71) – which overlaps with the range of 0.3 µm to 2.5 µm inclusive and corresponds to an iron-based sintered body comprising a metal matrix and complex oxide contained in the metal matrix (instant Claim 1).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Kudo additionally teaches that although the lower limit is not particularly specified, as long as the particle size is made fine, it will be consumed by pulverization (¶71).  Kudo discloses the process of producing the iron-based sintered body from the iron-based mixed powder for powder metallurgy and for a first embodiment (¶¶77, 83).  
Kudo teaches that the composite oxide may contain two or more kinds of oxides, such as oxides of B, Na, Li, K, Mn, Mg, Ca, Ba, or Si and Al2O3 or FeO, etc. (¶69), but Kudo does not teach that the complex oxide contains from 45% to 99.8% inclusive of Si, Al, Ca, and O based on the total mass of Si, Al, Ca, and O to the total mass of the complex oxide (instant Claim 1), wherein the complex oxide contains in % by mass, from 4% to 35% inclusive of Si, from 2% to 25% inclusive of Al, from 2% to 35% inclusive of Ca, and from 35% to 55% inclusive of O (instant Claim 1).
In a similar field of a powder metallurgy product with improved machinability, Akagi teaches a powder metallurgy product made from constituent including iron powder (Column 1, Lines 43-49) where a machinability improving element to improve machinability of a powder metallurgy product is substantially uniformly contained in iron grains of iron powder (Column 2, Lines 23-32).  Akagi further teaches that an element which has a pinning effect may be used, such as a metallurgically deposited material (inclusion) or a material which has a melting point higher than that of iron (Column 2, Lines 34-37).  Akagi discloses that an oxide of Al, Si, Mg, Mn, or Ca may be used, as well as CaO, SiO2, or 2CaO—Al2O3—SiO2, or a ceramic powder having a higher melting point than that of iron may be used (Column 2, Lines 38-41).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized an oxide based on Al, Si, Mg, Mn and Ca as taught by Akagi uniformly throughout the iron grains of the iron-based mixed powder for metallurgy, serving as a composite oxide, of Kudo.  One skilled in the art would have been motivated by the desire and expectation of improving machinability of a powder metallurgy product as taught by Akagi within the iron powder sintered body of Kudo to optimize mechanical properties, in a known combination and ratio of the components in the art, to utilize a complex oxide that contains from 45% to 99.8% inclusive of Si, Al, Ca, and O based on the total mass of the complex oxide.   However, Kudo in view of Akagi does not explicitly teach that the complex oxide is composed from 4% to 35% inclusive of Si, from 2% to 25% inclusive of Al, from 2% to 35% inclusive of Ca, and from 35% to 55% inclusive of O (instant Claim 1) or 0.5% to 15% inclusive of Mg (instant Claim 8).
In the similar field of oxides comprising Al, Si, Mg, Mn, and Ca, Longhi teaches a basaltic plagioclase of a system Ca4Si2O8—Al8Si2O8—Si4O8—(Fe, Mg)Si3O8 – with mass percents of Si, Al, Ca, O, and Mg of 24.8%, 17.3%, 12.9%, 41.1%, and 3.9%, respectively – exists at an equilibrium (Pages 1281-1282) – corresponding to a complex oxide containing, in % by mass, from 4% to 35% inclusive of Si, from 2% to 25% inclusive of Al, from 2% to 35% inclusive of Ca, from 35% to 55% inclusive of O (instant Claim 1), and from 0.5% to 15% inclusive of Mg (instant Claim 8).  One skilled in the art would have been motivated by the desire and expectation of improving machinability of a powder metallurgy product as taught by Akagi within the iron powder sintered body of Kudo to optimize mechanical properties, in a known combination and ratio of the components in the art.  Moreover, Longhi teaches a ceramic oxide of Al, Si, Mg, and Ca where the ratio of the total mass of Si, Al, Ca, and O to the total mass of the complex oxide is 96.1% — corresponding to a ratio of the total mass of Si, Al, Ca, and O to the total mass of the complex oxide of 45% to 99.8% inclusive (instant Claim 1).  Furthermore, one of ordinary skill in the art would recognize that given that Longhi teaches a system wherein such components exist at an equilibrium, that there would be a reasonable expectation to expect the content in mass% as disclosure by Longhi above for the components utilized via the teachings of Kudo and Akagi, corresponding to the % by mass of the complex oxide as claimed.
The instant application provides no specific process for sintering to fabricate the iron-based sintered body comprising a metal matrix and complex oxide particles contained in the metal matrix other than utilizing mixing on the fine powder.  Thus, as to Claim 1, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  In particular, given the fact that the iron-based sintered body of Kudo in view of Akagi is compositionally equivalent to that as claimed in instant Claim 1, one of ordinary skill in the art would expect a product to have the substantially similar properties, including the limitations as claimed regarding the main viewing field.
Kudo teaches sintering iron-based mixed powder for powder metallurgy to form an iron-based sintered body, and mixing of the mixed powder, which is the same method used by Applicants to produce the claimed product.  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including when a main viewing field having an area of 176 µm x 226 µm is taken on a cross section of the iron-based sintered body and divided into a 5 x 5 array of 25 viewing fields each having an area of 35.2 µm x 45.2 µm, the complex oxide particles have an average equivalent circle diameter of from 0.3 pm to 2.5 pm inclusive, a value obtained by dividing the total area of the 25 viewing fields by the total number of complex oxide particles present in the 25 viewing fields is from 10 µm2/particle to 1,000 µm2/particle inclusive, and the number of viewing fields in which no complex oxide particle is present is 4 or less out of the 25 viewing fields (instant Claim 1).  
In regards to Claim 12, Kudo in view of Akagi and Longhi teaches the limitations of Claim 12 as discussed above.  Additionally, Kudo teaches that the melting point of the composite oxide is approximately 1000 °C or lower, and the softening point is approximately 70% of the melting point (Page 5, ¶10), which overlaps with the claimed range of a softening point of 950 °C or lower (instant Claim 12).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Although Kudo does not explicitly teach that the complex oxide has a glass transition point of 725 °C or lower, one of ordinary skill in the art would expect, given the melting point and the softening point as disclosed by Kudo and the fact that the composition of Kudo in view of Akagi and Longhi being substantially equivalent to that as claimed, for the glass transition point to fall lower than the melting and softening points and overlap with the claimed range of the glass transition point of 750 °C or lower (instant Claim 12).

In regards to Claims 2, 8, 13, and 18, Kudo further teaches the component composition of the iron powder for a first embodiment that is pressed and sintered from the iron-based mixed powder for powder metallurgy (¶83) where Mn comprises 0.16% by mass (Table 1), corresponding to an iron-based sintered body containing Mn in an amount from 0.05% by mass to 0.35% by mass inclusive (instant Claims 2 and 13), and at least part of the Mn is bonded to the complex oxide or is present as a solute in the complex oxide and 0.01-0.3% of Mn (instant Claims 8 and 18).

In regards to Claim 3 and 14, Kudo further teaches the component composition of the iron powder for a first embodiment that is pressed and sintered from the iron-based mixed powder for powder metallurgy (¶83) where S comprises 0.008% by mass (Table 1), corresponding to an iron-based sintered body further containing S in an amount from 0.001% by mass to 0.02% by mass inclusive, and at least part of the S is bonded to the complex oxide or is present as a solute in the complex oxide.

In regards to Claim 4-5 and 15-16, Kudo teaches that the object of the invention is to provide an iron powder sintered body having good machinability even in a cutting of about 100 to 200m/min without reducing the strength- (¶22).  Kudo additionally teaches that the composite oxide has a viscosity of 105 poise or less at 800 degrees Celsius,  and the composite oxide is sintered with the iron powder and allows the iron interface to become smooth (¶29).  Kudo discloses that the composite oxide contained in the sintered iron powder body is melted during cutting to exhibit a lubricating effect to suppress tool wear and improve tool life (¶35).  Kudo additionally discloses that melt softening of the composite oxide occurs during sintering, and the original shape at the time of addition is not retained after sintering so that the particle diameter of the added composite oxide has little effect on the machinability and strength (¶71).
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Examiner notes that Kudo in view of Akagi and Longhi does not teach that in a cross section of the iron-based sintered body that includes a surface region within 10 µm from a surface of the iron-based sintered body, the complex oxide particles include irregularly shaped particles each including a buried portion buried in the metal matrix and an exposed extending portion exposed at the surface and extending in on direction from the buried portion (Claim 4) or that the exposed extending portion is present within 3 µm from the surface of the iron-based sintered body (Claim 5) – but notes that the general arrangement of the complex oxide particles within the iron-based sintered body are inherent of the body comprised of iron-based powder and composite oxide particles sintered together.  As Kudo teaches as an example of the manufacturing method of the iron powder sintered body (¶77), the iron-based powder, graphite powder, Cu powder, and composite oxide are mixed using a mixer or the like (¶77)  such as a V-type mixer for 60 minutes (¶83), which would result in a uniformly-mixed iron-based mixed powder for metallurgy.  As Kudo further teaches, the powder mixture is press formed to obtain a green compact before being sintered at a temperature of 110 to 1250 degrees Celsius for 15-60 minutes in a weakly oxidizing gas atmosphere to obtain the iron-powder sintered body (¶77).  
	Therefore, Kudo in view of Akagi sets forth a product and material that appears to have the same structure as set forth in the instant application.  From Kudo’s teaching that the original shape of the complex oxide not being retained during sintering (¶71) and the instant application’s teaching that the complex oxide is heated to the temperature of the cutting edge of a cutting tool and thereby softened and extended in the cutting direction (¶61), the complex oxide taught by Kudo would be inherently be irregularly shaped from the sintering and have portions along the surface of the iron-powder sintered body that would be exposed and buried within the metal matrix in a cross section of the iron-based sintered body that included a surface region within 10 µm from the surface of the iron-based sintered body and would be formed by the cutting force (¶¶57, 58).  The shape and size of the inherent irregularly-shaped complex oxide particles would be limited by their particle diameter size, which as Kudo teaches is preferably 80 µm less than the iron powder diameter of 100 µm (¶71).  Because the complex oxide particles were uniformly distributed throughout the iron powder at the time of mixing with their specific diameters and then sintered according to the described process, they would inherently possess the properties of having an exposed extending portion within 3 µm from the surface of the iron-based sintered body (instant Claims 4-5, 15-16).

In regards to Claims 9 and 19, Kudo in view of Akagi and Longhi teaches the iron-based sintered body according to Claims 1 and 12, and teaches that the object of the invention is to provide an iron powder sintered body having good machinability even in a cutting of about 100 to 200m/min without reducing the strength- (¶22).  Kudo additionally teaches that the composite oxide has a viscosity of 105 poise or less at 800 degrees Celsius,  and the composite oxide is sintered with the iron powder and allows the iron interface to become smooth (¶29).  Kudo discloses that the composite oxide contained in the sintered iron powder body is melted during cutting to exhibit a lubricating effect to suppress tool wear and improve tool life (¶35).  Kudo additionally discloses that melt softening of the composite oxide occurs during sintering, and the original shape at the time of addition is not retained after sintering so that the particle diameter of the added composite oxide has little effect on the machinability and strength (¶71).  Kudo teaches that the Belag protective oxide film is adhered to tool tip during oxide-cut steel techniques, where the tool wear is suppressed by the protective action of the film (¶62).
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Examiner notes that Kudo in view of Akagi and Longhi does not teach that the complex oxide contains at least 30% by mass of an amorphous component, but notes that this property is inherent of the composition and general arrangement of the complex oxide particles within the iron-based sintered body as well as the processing parameters described.  The instant application teaches that Si, Al, and Mg all contribute to the stability in forming an amorphous phase and suppressing the formation of crystallization of the complex oxide if they comprises 4% by mass or more, 2% by mass or more, and 15% by mass or less (¶¶40, 41, 45).  Kudo in view of Akagi and Longhi teach Si, Al, and Mg mass percent values of 24.8%, 17.3%, and 3.9%, which correspond to the prescribed mass percent ranges of the instant application in ¶¶40, 41, and 45.     
Kudo in view of Akagi and Longhi set forth a product and material that appears to have the same structure as set forth in the instant application.  Thus, the iron-based sintered body taught by Kudo in view of the complex oxide compositions as taught by Akagi and Longhi would inherently possess the characteristic of containing at least 30% by mass an amorphous component due to the fact that the amorphous component is directly impacted by the compositional values of Si, Al, and Mg.  Thus, one of ordinary skill in the art would expect the compositional values of the complex oxide as taught by Akagi and Longhi would give rise to at least an inherent 30% by mass of an amorphous component in the iron-based sintered body of Kudo.

In regards to Claims 10-11 and 20, Kudo further teaches a component composition of the iron powder for a first embodiment that is pressed and sintered from the iron-based mixed powder for powder metallurgy (¶83), where C comprises 0.8% by mass and Cu comprises 2.0% by mass (Table 3), corresponding to an iron-based sintered body wherein C is contained in an amount from 0.2% by mass to 3.0% by mass inclusive with respect to the total mass of the iron-based sintered body, and at least one element selected from Cu, Ni, Cr, and Mo is contained in a total amount from 0.5% by mass to 6.5% by mass inclusive with respect to the total mass of the iron-based sintered body.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art do not disclose or render obvious the complex oxide containing 45%-99.8% inclusive of Si, Al, Ca, and O based on the total mass of Si, Al, Ca, and O to the complex oxide (Applicant’s Arguments, Page 10), arguing that the teachings of Akagi in particular does not indicate the ratio between the components, and as such, is silent with respect to the total mass of Si, Al, Ca, and O (Applicant’s Arguments, Page 11).
In regards to Applicant’s arguments, Examiner firstly notes that in light of the new amendments to Claims 1 and 12, which remove the previous limitations directed to the ratio between the components, Applicant’s particular arguments regarding that Akagi does not indicate the ratio between the components is not commensurate in scope with the limitations of the claims as presently presented.  Furthermore, as set forth in the prior rejections and rejection above, Examiner has provided a clear rationale to one of ordinary skill in the art to incorporate such components in a complex oxide, it would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized an oxide containing Al, Si, Mg, Mn and Ca as taught by Akagi uniformly throughout the iron grains of the iron-based mixed powder for metallurgy, serving as a composite oxide, of Kudo.  One skilled in the art would have been motivated by the desire and expectation of improving machinability of a powder metallurgy product as taught by Akagi within the iron powder sintered body of Kudo to optimize mechanical properties, in a known combination and ratio of the components in the art, such as that of Longhi, which teaches a system wherein such components exist at an equilibrium; there would be a reasonable expectation to expect the content in mass% as disclosure by Longhi above for the components utilized via the teachings of Kudo and Akagi, corresponding to the % by mass of the complex oxide as claimed.
Therefore, Applicant’s argument is not persuasive.

	Applicant additionally argues that the prior art also fails to disclose the specific limitations of a complex oxide containing, in % by mass, from 4% to 35% inclusive of Si, from 2% to 25% inclusive of Al, from 2% to 35% inclusive of Ca, from 35% to 55% inclusive of O, as Longhi fails to disclose the claimed feature, as one of ordinary skill in the art would apparently recognize that from the expression as disclosed by Longhi, the composition of the system, but not the ratio between the components (Applicant’s Arguments, Page 11), and that Longhi is not an analogous art to the claimed invention, as Longhi does not teach “an iron-based sintered body comprising a metal matrix and complex oxide particles” as claimed (Applicant’s Arguments, Page 12).
In regards to Applicant’s argument, Examiner firstly notes that in light of the new amendments to Claims 1 and 12, which remove the previous limitations directed to the ratio between the components, Applicant’s particular arguments regarding that Akagi does not indicate the ratio between the components is not commensurate in scope with the limitations of the claims as presently presented.  Examiner respectfully disagrees that Longhi merely discloses the composition of the system and not the relative mass amounts of the components, as the disclosed system Ca4Si2O8—Al8Si2O8—Si4O8—(Fe, Mg)Si3O8 has corresponding mass percents of Si, Al, Ca, O, and Mg of 24.8%, 17.3%, 12.9%, 41.1%, and 3.9%, respectively, and is taught to exist at an equilibrium (Pages 1281-1282).  One of ordinary skill in the art would find it obvious to utilize the weights of the components, i.e. approximately 40.08 for Ca, 28.09 for Si, etc. to arrive at the mass percents of the components as discussed above.  Furthermore, regarding Applicant’s argument that Longhi does not teach analogous art because Longhi itself does not teach an iron-based sintered body, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Given that Akagi teaches complex oxides containing Ca, Si, O, Al, etc. as discussed above, as well as Kudo, one of ordinary skill in the art would find it obvious to reference compositions containing said constituents in prior art, such as that of Longhi, particularly given that Longhi teaches a system wherein such components exist at an equilibrium, that there would be a reasonable expectation to expect the content in mass% as disclosure by Longhi above for the components utilized via the teachings of Kudo and Akagi, corresponding to the % by mass of the complex oxide as claimed.  
Therefore, Applicant has not met its burden in presenting sufficient evidence on the record to show that the claims as presented are not prima facie obvious over the prior art.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/            Primary Examiner, Art Unit 1784